Citation Nr: 0616189	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  94-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the postoperative residuals of a pilonidal cyst.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972, and completed additional periods of Reserve 
service thereafter.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

This matter was last before the Board in November 1998, at 
which time it remanded the claim for the completion of 
additional development.  At this time, the appeal is again 
REMANDED to the RO, via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if any 
further action is required.

The Board further notes that in October 2003, it granted 
another pending appeal for entitlement to service connection 
for left ear hearing loss.  The RO implemented this grant in 
an October 2003 rating decision, and assigned a 
noncompensable (0 percent) evaluation for this disability.  
In April 2005, the veteran's attorney filed a notice of 
disagreement, requesting the assignment of a higher initial 
evaluation for the disability.  In February 2005, the RO 
issued a statement of the case.  Thereafter, the issue was 
not addressed in any written communication from the veteran 
or his attorney within the regulated time period in which to 
perfect an appeal.  See 
38 C.F.R. §§ 20.200-20.202, 20.302 (2005).  Therefore, the 
Board concludes that the veteran is not currently seeking 
appellate review with respect to this matter.  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the appellant.  VAOPGCPREC 9-99; cf. Marsh v. 
West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 
Vet. App. 384 (1993). In this instance, the matter of 
entitlement to a higher initial evaluation for service-
connected left ear hearing loss has not been certified for 
appeal, and there is no indication that the veteran or his 
attorney has been informed or is otherwise of the belief that 
such matter is now in appellate status.  Accordingly, for the 
reasons stated above, the Board will not address the claim 
any further at this time.

As well, the Board notes that via a June 2005 filing, the 
veteran's attorney advised VA that he was withdrawing his 
representation of the veteran.  The Board thus observes that 
the veteran currently does not have a representative with 
respect to the remaining matter on appeal.  As such, the 
Board advises that should the veteran desire new 
representation in the future, he may do so by following the 
appropriate VA procedures.  See 38 C.F.R. §§ 20.600-20.610 
(2005).




REMAND

The procedural history of this matter is complex.  In 
essence, however, VA has taken little action on this appeal 
since the issuance of a supplemental statement of the case 
(SSOC) to the veteran in March 1999 and subsequent 
certification to the Board in May 1999.  The appeal was 
apparently reactivated in March 2006 and then recertified to 
the Board in April 2006.  At this time, however, the Board 
finds that the claim must return to the RO in order to afford 
the veteran due process and additional evidentiary 
development of his claim, in light of changes in the law that 
occurred during the pendency of this appeal.

Initial review of the record indicates that VA has not yet 
provided sufficient notice and assistance under the VCAA for 
this claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2005); see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that even though VA sent the veteran a VCAA 
notice letter in February 2006, after issuance of the notice, 
VA did not readjudicate his claim, e.g., via the issuance of 
an SSOC for the matter.  This notice was untimely because it 
was issued after the initial unfavorable determination in 
this case.  In a case involving the timing of the VCAA 
notice, the United States Court of Appeals for Veterans 
Claims (Court) held that in such situations, the veteran has 
a right to a VCAA content-complying notice and then to proper 
subsequent VA process, such as readjudication of his claim 
after the issuance of such notice and in consideration of all 
evidence and information received since the notice, via the 
provision of an SSOC.  Pelegrini, supra; see also Quartuccio.  
In this case, there is no subsequent VA process or 
readjudication of the issue by VA subsequent to the issuance 
of the February 2006 VCAA notice on this issue.  Thus, on 
remand, the RO must address this deficiency by affording the 
veteran VA process (readjudication) subsequent to issuance of 
a content-compliant VCAA notice.  

Moreover, the Board further notes that the Court recently 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  (Moreover, 
these notice requirements also appear to apply to other types 
of claims for VA benefits.)  As the Board must already remand 
the case for the reason set forth above, the RO should ensure 
that any supplemental VCAA notice provided to the veteran is 
also in compliance with the guidance set forth in 
Dingess/Hartman.    

Also, during the pendency of this appeal, VA revised the 
portion of VA's Schedule for Rating Disabilities that 
addresses the criteria for the evaluation of service-
connected skin disabilities, such as the veteran's 
postoperative scar from his pilonidal cyst excision, as now 
rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 
(2002).  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002), 
effective August 30, 2002, [now codified as amended at 
38 C.F.R. § 4.118, DC 7800 through DC 7833 (2005)].  These 
regulations are relevant to that portion of the appeal 
occurring on and after the effective date of this change.  
The Board further observes that where amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, as is the case here, the veteran is 
not entitled to consideration of these amended regulations 
prior to the established effective date.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2005); DeSousa v. Gober, 
10 Vet. App. 461, 466-67 (1997); VAOPGCPREC 7-03; VAOPGCPREC 
3-00.

Finally, the Board recognizes that for this appeal, the 
veteran has not undergone a VA medical examination since 
approximately March 1998, and also with consideration of the 
new criteria for the evaluation of service-connected skin 
disabilities.  He has also indicated that his service-
connected disability is worse than rated by VA.  As such, the 
Board finds that he should undergo new VA skin and 
rectum/anus examinations at this time.  See 38 C.F.R. 
§ 3.159(c)(4) (2005); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  



Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-04; Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 
3d. 1328 (Fed. Cir. 2006).  After due 
confirmation of the veteran's correct 
current address, the RO should transmit a 
new VCAA notice letter to the veteran 
that:

a.  informs the veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
b.  informs the veteran about the 
information and evidence that VA will seek 
to provide; 
c.  informs the veteran about the 
information and evidence that he is 
expected to provide; and 
d.  requests that the veteran provide any 
evidence in his possession that pertains 
to the claim.

As well, the VCAA notice should also comply 
with the applicable notice requirements as 
discussed in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  After all action required in connection 
with paragraph 1 is complete, the RO should 
arrange for the veteran to undergo an 
appropriate VA examination in order to assess 
the current level of severity of his service-
connected postoperative residuals of a 
pilonidal cyst excision, including the 
current status of any noted neuromas (as 
documented on prior VA examinations in March 
1998).  The RO must forward the claims file 
for review by the examiner in conjunction 
with the examination, and the examiner should 
acknowledge such review in the examination 
report.  All necessary testing should be 
accomplished, and the examiners should set 
forth a complete rationale for all 
conclusions reached and opinions expressed in 
the examination reports.  

3.  After the RO completes the actions 
requested above to the extent possible, 
it should then readjudicate the claim on 
the basis of all additional information 
and evidence associated with the claims 
file since the March 1999 SSOC.  If the 
RO is unable to grant the benefits sought 
on appeal in their entirety, then it 
should furnish the veteran and his 
representative, if any, with another 
SSOC, and afford a reasonable opportunity 
for response before returning the record 
to the Board for further review.

Again, the purposes of this REMAND are to ensure due process 
and complete additional development for the claim, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


